966 F.2d 1459
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Anthony WEBSTER, Appellant,v.John Frank GIBSON, Prosecuting Attorney, Ashley County, AR;James H. Robinson, Sheriff, Ashley County, AR, RexHarris, Sheriff/Investigator, AshleyCounty, AR, Appellees.
No. 91-3222WA.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 17, 1992.Filed:  June 25, 1992.

Before BOWMAN, MAGILL, and BEAM, Circuit Judges.
PER CURIAM.


1
Anthony Webster, an Arkansas prisoner, appeals from the district court's order that adopted the report and recommendation of the magistrate judge and dismissed his 42 U.S.C. § 1983 complaint.  After considering the parties' arguments and reviewing the record, we find no error of law in the district court's ruling.  We therefore affirm.  See 8th Cir.  R. 47B.